ALLOWABILITY NOTICE

The claims, filed on 05/14/2021 with request for AFCP2.0 have been considered and have been entered.
	Claim status
Claims 1 – 3, 10, 14 – 15, and 17 – 19 are pending.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this telephone interview for an examiner's amendment was given by Attorney B. Seitz on 06/09/2021, for the claims filed on 05/14/2021.

In claim 1:
At line 7: after “of each”, insert - - of a- -;
At line 10: before “position”, insert - -discharge - -;
At line 11: delete “vertical section”, and replace with - -of all vertical sections- -;
At line 12: after “period”, insert - - by incrementing a discharge counter for each vertical section- -;
At line 15: delete “vertical section”, and replace with - -of all vertical sections- -;
“one”, insert - - machining- -.

	In claim 3:
At line 4: delete “, preferably 8 to 16000”, and replace with - - that is 8, 16000, or therebetween- -;
At line 5: delete “on a base of the”, and replace with - -based on an- -.

	In claim 15:
At line 3: delete “process parameter”, and replace with - -machining process parameters- -.

In claim 19:
At line 6: delete the entire line (i.e. delete “with each discharge,”);
At line 7: after “of each”, insert - - of a- -;
At line 10: before “position”, insert - -discharge - -;
At line 12: delete “vertical section”, and replace with - -of all vertical sections- -;
At line 12: after “period”, insert - - by incrementing a discharge counter for each vertical section- -;
At line 16: delete “vertical section”, and replace with - -of all vertical sections- -;
At line 21: after “one”, insert - - machining- -.

Claims 1, and 19 with examiner’s amendment are as follows.
Claim 1:
A method for controlling a wire electrical discharge machining process comprising:
	dividing a workpiece height into a number of vertical sections of the workpiece,
	setting a defined observation period,
	determining a discharge position of each of a discharge along an engagement line of a wire electrode and the workpiece, and assigning each discharge to a matching vertical section of the workpiece based on the determined discharge position of each discharge,
	counting a number of discharges occurring in each of all vertical sections within the observation period by incrementing a discharge counter for each vertical section,
	comparing the number of discharges occurring in each of all vertical sections within the observation period to identify which vertical section has an overall highest number of discharges of all of the vertical sections,
	comparing the overall highest number of discharges with one or more protection levels specifying a predetermined limit for the overall highest number of discharges, and
	adjusting at least one machining process parameter if it is determined that the overall highest number of discharges exceeds or falls below a protection level.

Claim 19:
A method for controlling a wire electrical discharge machining process comprising:
	dividing a workpiece height into a number of vertical sections of the workpiece,
	setting a defined observation period,
	determining a discharge position of each of a discharge along an engagement line of a wire electrode and the workpiece, and assigning each discharge to a matching vertical section of the workpiece based on the determined discharge position of each discharge,
	counting a number of consecutive discharges occurring in each of all vertical sections within the observation period by incrementing a discharge counter for each vertical section,
	comparing the number of consecutive discharges occurring in each of all vertical sections within the observation period to identify which vertical section has an overall highest number of consecutive discharges of all of the vertical sections,
	comparing the overall highest number of consecutive discharges with one or more protection levels specifying a predetermined limit for the overall highest number of consecutive discharges, and
	adjusting at least one machining process parameter if it is determined that the overall highest number of consecutive discharges exceeds or falls below a protection level.

In the Drawings:
“discharge counter”, as recited in Specification, filed on 08/21/2018, page 10 line 4 (para. 0044), Detailed Description.

In the Specification:
At page 10 line 4 (para. 0044): add label number for claims 1, and 19 “discharge counter”, to be shown in Fig. 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1 – 3, 10, 14 – 15, and 17 – 19 is indicated, because the prior art of record does not anticipate or render fairly obvious, in the field of endeavor of methods of control of wire electric discharging machining processes, “counting a number of discharges occurring in each of all vertical sections within the observation period by incrementing a discharge counter for each vertical section, comparing the number of discharges occurring in each of all vertical sections within the observation period to identify which vertical section has an overall highest number of discharges of all of the vertical sections”, claim 1 line 11; and “counting a number of consecutive discharges occurring in each of all vertical sections within the observation period by incrementing a discharge counter for each vertical section, comparing the number of consecutive discharges occurring in each of all vertical sections within the observation period to identify which vertical section has an overall highest number of consecutive discharges of all of the vertical sections”, claim 19 line 11, with examiner’s amendment.
“comparing the overall highest number of discharges with one or more protection levels specifying a predetermined limit for the overall highest number of discharges, and adjusting at least one machining process parameter if it is determined that the overall highest number of discharges exceeds or falls below a protection level”, in combination with the discharge counter as recited in claim 1, and as “consecutive discharges” in claim 19, with examiner’s amendment; thus the claimed invention is non-obvious over the prior art.

With respect to the drawing objection for workpiece heights, claim 18, in the Office action filed on 02/19/2021, Applicant’s arguments, filed on 05/14/2021 have been fully considered and are persuasive, because different workpiece heights are shown in at least Applicant’s Fig. 2; the drawing objection is withdrawn.

With respect to the rejection of claim 3 under 35 USC 112(b), for the limitation “a base of the actual machining height” rendering the claim indefinite, in the Office action filed 

With respect to the rejection of claim 1 under 35 USC 102 of Balleys, and the rejection of claim 19 under 35 USC 103 of Balleys and Martin, in the Office action filed on 02/19/2021, the Applicant amended claims 1, and 19, filed on 05/14/2021, which overcomes the rejection under 35 USC 102, and 35 USC 103, because Applicant amended claims 1, and 19 to recite, with examiner’s amendment above, “comparing the number of discharges occurring in each of all vertical sections within the observation period to identify which vertical section has an overall highest number of discharges of all of the vertical sections, comparing the overall highest number of discharges with one or more protection levels specifying a predetermined limit for the overall highest number of discharges”, claim 1, and with recitation of “consecutive discharges”, claim 19, which, further in view of Applicant’s arguments filed on 05/14/2021, are not disclosed/suggested by Balleys, Martin, and other prior references of record cited in the Office action. Furthermore, no additional prior references are determined to disclose/suggest the claim amendments, analyzed during a search necessitated by amendment. In view of the analysis above, the rejection of claim 1 under 35 USC 102 of Balleys, and the rejection of claim 19 under 35 USC 103 of Balleys and Martin is withdrawn. 



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YASUDA ET AL (US 5,744,775) discloses a method of wire electrode discharge machining with a discharge count in a section of a workpiece.
OBARA (US 4,963,711) discloses an electric discharge position detecting device with a voltage divider.
SUZUKI ET AL (JPS62152616A, Espacenet translation) discloses a wire electric discharge machine with comparators to determine the position of a discharge in a workpiece.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:00AM-19:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
06/10/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761